DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1, 3-12, and 14-18 are pending. Claims 3-6 and 9-12 are withdrawn. Claims 1, 3, 7-8, and 14-18 are presently considered.

Election/Restrictions
Applicant’s election without traverse of FIX-XTEN_AE864 (SEQ ID NO: 604) in the reply filed on 10/27/2022 is acknowledged.
Following extensive search and examination, the originally elected species has been deemed free of the prior art, but not deemed allowable at this time in view of rejections under obviousness-type double patenting. 
Per MPEP § 803.02(III)(A), “[f]ollowing election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability”, and “[i]f the Markush claim is not allowable, . . . examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.” Accordingly, the Markush claim is not allowable at this time and therefore examination has not been extended at this time to non-elected species.
In the Reply filed 10/27/2022, Applicant identified that 3-6 and 9-12 were withdrawn. Therefore, it is reasonably inferred that these claims do not read upon the originally elected species. 
Claims 3-6 and 9-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.
Although Examination has not been extended to non-elected species at this time per MPEP § 803.02, applicable prior art was incidentally discovered during search and examination of the elected species.  As a courtesy to the Applicant and to facilitate compact prosecution, this incidentally discovered art has been applied below.  However, examination has not been extended beyond the originally elected species at this time.
Accordingly, claims 1, 3, 7-8, and 14-18 are presently examined.

Priority
	Priority to US Provisional 61/236,493, as filed 8/24/2009, is acknowledged. 

Information Disclosure Statement
	The IDS filed 7/26/2021 (3 page) and 7/26/2021 (60 pages) are acknowledged and presently considered. 
Applicant should note that some documents disclosed on the IDS form submitted on 7/26/2021 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the date at issue is 8/24/2009, and therefore documents published in 2008 and later are not “sufficiently earlier”, and the date of publication must be identified by month and year of publication. 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. 
(see MPEP § 609.04(a)(III)).
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).
(see MPEP § 2004 at item 13).
These statements are in accord with Molins PLC v. Textron, Inc. (33 USPQ 2d 1823 (1995); 48 F.3d 1172 (Fed. Cir. 1995)), which stated that “'burying' a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith” (Id. at 1831; see also Id. at ), wherein the case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  Here, the instant IDS cites in excess of 80,000 pages and contains over 1000 references, many of which appear unrelated to the claimed invention.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Instant claim 1 is representative of the pending claim scope and presently recites:
An isolated factor IX polypeptide comprising an extended recombinant polypeptide (XTEN), said XTEN comprising at least 200 amino acid residues, wherein said factor IX polypeptide exhibits a terminal half-life that is longer than about 12 hours when administered to a subject.
The applicable claim interpretation is discussed below. 
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Isolated” is interpreted consistent with the definition (see, e.g., Spec. filed 1/19/2021 at ¶[0098]), and is understood to include non-isolated substances (see id). For example, “a polypeptide made by recombinant means and expressed in a host cell is considered to be ‘isolated’” without further purification (see id.; see also id. at ¶[0099]).
A “factor IX polypeptide” is understood to be a polypeptide (see, e.g., Spec. filed 1/19/2021 at ¶[0086], defining a polypeptide to be include “polymers of amino acids of any length”; see, e.g., Spec. filed 1/19/2021 at ¶¶[0087]-[0089], noting that “amino acid” is defined to include all “natural and/or unnatural or synthetic amino acids”).  Specifically, “factor IX” is understood consistent with the description in the Specification (see, e.g., Spec. filed 1/19/2021 at ¶¶[0133]-[0139] and Table 1), and is therefore understood to be any “fragment or a sequence variant that retains at least a portion of the biological activity of the native protein” (see, e.g., Spec. filed 1/19/2021 at ¶[0134]; see also id. at ¶[00138]).  No specific “biological activity of the native protein” is ascribed or required, and therefore it is reasonably understood that any domain or fragment of any FIX would retain at least the biological activity of the native sequences that correspond to that particular fragment of the native sequence. The claim scope is understood to fully encompass at least all sequences sharing at least 81% sequence identity to SEQ ID Nos: 7-19 (see, e.g., Spec. filed 1/19/2021 at ¶¶[0133]-[0139] and Table 1).  Accordingly, the term “factor IX polypeptide” appears to read upon a vast and highly varied genus of polypeptides, including branched sequences, peptidomimetics, and non-natural sequences (see, e.g., Spec. filed 1/19/2021 at ¶¶[0087]-[0089]).
	An “XTEN” or “extended recombinant polypeptide” is discussed in the Specification (see, e.g., Spec. filed 1/19/2021 at ¶¶[00151]-[00172], passim).  The term “XTEN” is not explicitly required to comprise any particular sequence or structure.  Rather, an “XTEN” is broadly described as “generally extended length polypeptides with non-naturally occurring, substantially non-repetitive sequences that are composed mainly of small hydrophilic amino acids having a low degree or no secondary or tertiary structure under physiologic conditions” (see, e.g., Spec. filed 1/19/2021 at ¶[00151]).  Terms such as “small” and “low” are not explicitly defined. The term “substantially non-repetitive” is described as requiring that “no three contiguous amino acids in the sequence are identical amino acid types unless the amino acid is serine, in which case no more than three contiguous amino acids are serine residues” (see, e.g., Spec. filed 1/19/2021 at ¶[00151]).  Accordingly, an “XTEN” sequence as recited at instant claim 1 is understood to reasonably encompass any prior art sequence that is “non-naturally occurring”, has “low” secondary or tertiary structure “under physiologic conditions”, and is “substantially non-repetitive” (see, e.g., Spec. filed 1/19/2021 at ¶¶[00151]-[00172], passim). 
	The phrase “said XTEN comprising at least 200 amino acid residues” is understood limit the minimum length of the XTEN portion of the fusion construct, but not the maximum length.
	The phrase “wherein said factor IX exhibits a terminal half-life that is longer than about 12 hours when administered to a subject” is understood to be a recitation of a functional limitation corresponding to an unknown structure/function relationship.  It is unclear which “XTEN” molecules satisfy this functional limitation.
	At claim 7, the phrase “an apparent molecular weight factor” is interpreted in view of the discussion in the specification (see, e.g., Spec. filed 1/19/2021 at ¶[0118]), and is understood to be a measurement of “the relative increase or decrease in apparent molecular weight” as determined by SEC or “similar methods compared to globular protein standards” (see id).
	Claim 8 appears to attempt to incorporate numerous Tables by reference (e.g., Tables 4, 9, and 10-13), which is improper per MPEP § 2173.05(s). MPEP § 2173.05(s) states that 
[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.
Here, if Applicant meant to incorporate the Tables by reference, the incorporation is improper because no necessity has been asserted or established.  Furthermore, simply reciting sequence identifiers is common in the art and does not evidence or suggest the existence of any “exceptional circumstances where there is no practical way to define the invention”.  Furthermore, even if such Tables were incorporated by reference, this would raise problems because the Tables are not limited to claimed embodiments within the scope of instant claim 1 (i.e., the Tables also recite polynucleotides). These issues are discussed below.
The Office interprets claims directed to sequence identifiers as follows: The phrase “A biopolymer comprising a sequence of SEQ ID NO: 1” encompasses biopolymers comprising the full-length SEQ ID NO: 1 and also any subsequence of 2 or more units within SEQ ID NO: 1.  The phrase “A biopolymer comprising the sequence of SEQ ID NO: 1” encompasses only biopolymers comprising the full-length of SEQ ID NO: 1.  If the language is changed to closed, replacing “comprising with “consisting of, the first example above would encompass any biopolymer sequence of two or more units fully contained within SEQ ID NO: 1, whereas the second example would be limited to the exact biopolymer as specified by SEQ ID NO: 1, and nothing more or less.  If qualifying language is present (i.e., “polynucleotide”, “protein”, “polypeptide”, “oligopeptide”, etc.) the specification is consulted to determine whether or not an explicit definition is provided that imposes a lower limit on the size of biopolymer encompassed by the qualifying terminology.  
	Regarding claim 8, the term “comparable length” is undefined on record.  Therefore, the phrase “a comparable length of an amino acid sequence” is reasonably interpreted similar to claims directed to sequence identifiers (see previous paragraph).  This has necessitated rejections as set forth below.  For purposes of applying prior art, the phrase “a comparable length of an amino acid sequence” is reasonably understood to include “a comparable length” equal to any subsequence of any of the recited sequences.  Examiner notes that if this interpretation is undesirable, Applicant may amend the claim to remove the indefinite phrase “a comparable length”, which would result in the remaining phrase (i.e., “at least 90% sequence identity”) to be reasonably determined relative only to the full length of each individual sequence at issue.
	Instant claims 14-18 are understood to be directed to methods of treating subjects by administering to the subject a composition comprising a therapeutically effective amount of the factor IX polypeptide of claim 1. The phrase “administering” is not limited in the claims (see, e.g., Spec. filed 1/19/2021 at ¶¶[00122], [00128]-[00131]).  Therefore, the phrase is given the broadest reasonable interpretation to encompass all forms of administrations, including IV, anal, oral, topical, etc.  The phrase “therapeutically effective” is understood to be “an amount of compound effective to prevent, alleviate, reverse or ameliorate symptoms of disease or a condition” (see, e.g., Spec. filed 1/19/2021 at ¶[0096]; see also id. at ¶¶[00122], [00128]-[00131]).
	Additional interpretations are discussed below. 

Claim Objections
Claim 8 is objected to because of the following informalities:
	Claim 8 appears to attempt to incorporate numerous Tables by reference (e.g., Tables 4, 9, and 10-13), which is improper per MPEP § 2173.05(s). MPEP § 2173.05(s) states that 
[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.
Here, if Applicant meant to incorporate the Tables by reference, the incorporation is improper because no necessity has been asserted or established.  Furthermore, simply reciting sequence identifiers is common in the art and does not evidence or suggest the existence of any “exceptional circumstances where there is no practical way to define the invention”.
Appropriate correction is required.

Specification
The instant disclosure is objected to for not complying with 37 C.F.R. 1.821 as detailed in MPEP §§ 2421–2424.  Specifically, the instant application does not comply with 37 C.F.R. 1.821(b)-(e).  The instant claims and/or disclosure contain references or disclosures of amino acid sequences that should be accompanied by a sequence listing and identified using "SEQ ID NOs” as prescribed (see, MPEP §§ 2421–2424). Specifically, the instant application discloses sequences at page 131 at lines 1-3 that are not accompanied by a sequence identifier.
The Specification contains a strikethrough portion at ¶[0081], and it is unclear why it is present or if it is a typographical error.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 7-8, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “an extended recombinant polypeptide (XTEN)” is an ill-defined term, which is, at best, partially defined using relative terminology, and therefore the term renders the claim scope indefinite. The term “XTEN” is not unambiguously defined by the claim, the specification does not provide a standard for ascertaining what structures are included or excluded by the term “XTEN”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the “XTEN” is not explicitly defined in a manner requiring any particular sequence length, composition, or structure; rather, an “XTEN” is broadly described, generally, as any “non-naturally occurring, substantially non-repetitive sequences”, which are “composed mainly of small hydrophilic amino acids having a low degree or no secondary or tertiary structure under physiologic conditions” (see, e.g., Spec. filed 1/19/2021 at ¶[00151]).  The metes and bounds of the term “XTEN” therefore depend upon the relative interpretation of terms such as “low” and “small”.  Although the term “substantially non-repetitive” is described as requiring that “no three contiguous amino acids in the sequence are identical amino acid types unless the amino acid is serine, in which case no more than three contiguous amino acids are serine residues” (see, e.g., Spec. filed 1/19/2021 at ¶[00151]), this limited structures fails to substantially limit the scope of what is or is not an “XTEN” because “amino acid” is defined to include all “natural and/or unnatural or synthetic amino acids” (i.e., thousands of structures) (see, e.g., Spec. filed 1/19/2021 at ¶¶[0087]-[0089]).  This issue is further compounded by the fact that claim 1 further recites a functional limitation (i.e., that “wherein said factor IX exhibits a terminal half-life that is longer than about 12 hours when administered to a subject”), that does not correspond to a function/structure relationship.  Therefore, it is unclear what structures are or are not “XTEN” sequences, and even if it was known, it would be unclear which of those sequences also satisfied the functional limitation of claim 1.  Finally, this is a substantial and material concern in view of the close prior art, as set forth below in prior art rejections.  Therefore, the term “XTEN” is not unambiguously defined by the claim, the specification does not provide a standard for ascertaining what structures are included or excluded by the term “XTEN”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This rejection may be overcome by, for example, amending the claim to recite and require a common sequence shared by each “XTEN” moiety claimed (e.g., one or more of SEQ ID NOs: 31-60).
Claim 1 is indefinite because the Applicant’s definition of what is or is not a “Factor IX polypeptide” is unclear. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Factor IX polypeptide” at claim 1 is used by the claim to presumably encompass “polypeptides” somehow related to “Factor IX”, including “any length” of a “polymer of amino acids” (see, e.g., Spec. filed 1/19/2021 at ¶¶[0086]-[0089]), wherein “amino acid” includes all “natural and/or unnatural or synthetic amino acids” (see id.), and wherein “polypeptides” broadly encompass a vast and highly varied genus of polypeptides, including branched sequences (presumably have two, three, or more branches), peptidomimetics (presumably including peptide nucleic acids, and other peptidomimetics), and non-natural sequences (see, e.g., Spec. filed 1/19/2021 at ¶¶[0087]-[0089]).  At best, the specification identifies that a “factor IX” is any “fragment or a sequence variant that retains at least a portion of the biological activity of the native protein” (see, e.g., Spec. filed 1/19/2021 at ¶[0134]; see also id. at ¶[00138]), but no specific “biological activity” in any specific species is explicitly identified or ascribed to a particular required structure.  This definition is substantially more expansive in scope than the accepted meaning of “Factor IX polypeptide”, which would reasonably be understood to be limited to sequences or subsequences of naturally occurring Factor IX proteins, excluding non-natural, peptidomimetic, and branched sequences.  It is prima facie unclear if the term “Factor IX polypeptide” is meant to include additional coagulation factors (e.g., FVII, FVIII, etc.), which reasonably retain “at least a portion of the biological activity” of native FIX.  Therefore, this term is indefinite because the specification does not clearly redefine the term in a manner wherein an artisan unambiguously knowns what is or is not excluded from the recited genus. Accordingly, one of ordinary skill in the art would not be reasonably informed about the boundaries of what constitutes infringement of the claim (see, e.g., MPEP § 2173, describing the primary purpose of 35 USC §112(b)).  Accordingly, claim 1 is indefinite.  For purposes of applying prior art, any prior art sequence referred to as a “Factor IX”, “FIX”, etc. is deemed to satisfy the pending claims.
	Claim 7 recites a phrase that conflates qualitative and quantitative language, which renders the claim scope indefinite. Specifically, the claim recites the phrase “at least about 4”.  It is unclear if values of “3”, “3.5”, “3.9”, or “3.99” are included or excluded from the pending claim scope because such values are “about 4”, but are not “at least” 4.  Accordingly, one of ordinary skill in the art would not be reasonably informed about the boundaries of what constitutes infringement of the claim (see, e.g., MPEP § 2173, describing the primary purpose of 35 USC §112(b)).  This is a substantial and material concern in view of the close prior art, as set forth below in prior art rejections.  This rejection may be overcome by, for example, amending the claim to remove the word “about”.
Claim 8 appears to attempt to incorporate numerous Tables by reference (e.g., Tables 4, 9, and 10-13), which is improper per MPEP § 2173.05(s) as noted in the objection above.  For purposes of the instant rejection, the situation is considered wherein Tables 4, 9, and 10-13 are deemed fully and properly incorporated into instant claim 8 (i.e., that SEQ ID NOs: 141-216, 225-298, 307-394, 403-490, and 491-456 are literally incorporated into claim 8).  Under this interpretation, claim 8 would be properly rejected under 35 USC 112(b) as indefinite because numerous sequences correspond to oligonucleotides rather than amino acid sequences (see, e.g., SEQ ID NOs: 141-216, 225-298, 307-394, and 403-490, noting that odds are peptides, but evens are oligonucleotides).  This raises substantial issues regarding interpretation. For example, (i) it is possible that the claim implies that the oligonucleotides should be wholly ignored, meaning that the entirety of each Table was not being incorporated by reference.  Alternatively, (ii) it could mean that the claim encompassed all amino acid sequences encoded by the proffered oligonucleotide sequences, including from a first, second, and third reading frame.  Alternatively, (iii) it is possible that the terms are not attempts to incorporate such Tables, but are undefined phrases that lack antecedent basis. Accordingly, one of ordinary skill in the art would not be reasonably informed about the boundaries of what constitutes infringement of the claim (see, e.g., MPEP § 2173, describing the primary purpose of 35 USC §112(b)).  Accordingly, claim 8 is indefinite.  This rejection could be overcome by amending claim 8 to recite explicit sequence identifiers rather than Tables.
At claim 8, the term “comparable length” is a relative term which renders the claim indefinite. The term “comparable length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The plain meaning of “comparable” is “similar” or “able to be compared”, but this does not render the claim definite because it would merely render the meaning of “comparable length” to be variable dependent upon an artisan’s personal interpretation (see, e.g., MPEP § 2173.05(b)).  For example, one artisan may select a “comparable length” of only an 8-mer, but a different artisan may select a “comparable length” of 150, or 300, or more.  Such differences in the “comparable length” selected and evaluated would reasonably be expected to yield different percent identity determinations for two sequences.  For purposes of applying prior art, any “comparable” length, including lengths less than the full-length of either of two sequences, is reasonably understood to read upon the claims. 
Claims 3, 7-8, and 14-18 depend directly or indirectly from an ambiguous base claim and fail to clarify the ambiguities of the base claim. Therefore, such dependent claims are also rejected as indefinite.
Accordingly, claims 1, 3, 7-8, and 14-18 are rejected.

Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-8, and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Brief Statement of the Issue(s)
There are two, related issues. 
First, the claims recite and depend upon the metes and bounds of “an extended recombinant polypeptide (“XTEN”)” sequence.  However, it is prima facie unclear what structures are included or excluded by the reference to the term “XTEN”.
Second, the claims recite and depend upon a functional limitation (i.e., that “wherein said factor IX exhibits a terminal half-life that is longer than about 12 hours when administered to a subject”), that does not actually correspond to any particular structure/function relationship of record. 
Claim Scope
Claim 1 is representative of the pending claim scope.  The claims encompass an unknown number of species, which may be extremely vast (i.e., >>100,000 trillion species) because the claims ostensibly encompass a fusion polypeptide comprising a “factor IX polypeptide” conjugated to an “XTEN” polypeptide.  
The phrase “factor IX polypeptide” is indefinite as noted above under 35 USC 112(b), and that discussion is incorporated herein. It is reasonably understood that the term “factor IX polypeptide” includes at least all sequences sharing at least 81% sequence identity to SEQ ID Nos: 7-19 (see, e.g., Spec. filed 1/19/2021 at ¶¶[0133]-[0139] and Table 1), but it is unclear if the expansive term includes peptidomimetic structures (e.g., Peptide nucleic acids), dendrimers or other branched structures, or even other coagulation factors (e.g., FVII) (see discussion above).
	An “XTEN” or “extended recombinant polypeptide” is indefinite as noted above under under 35 USC 112(b), and that discussion is incorporated herein.  While it is clear that the sequences explicitly set forth in the Specification are “XTEN” sequences, it is prima facie unknown what other sequences are included or excluded by the Applicant-created genus, which may be infinitely large. This is problematic because close prior art exists (see rejections below, under 35 USC §103).
	The lack of clear definitions support a determination that the instant claims fail to satisfy the requirement of 35 USC 112 because the courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).   Likewise, in the absence of clear identification of whether or not prior art structures (e.g., such as those disclosed by US7846445B2, Alvarez et al1, etc.) qualify as “XTENs” as claimed, “the inventor cannot lay claim to the subject matter” since the Specification fails to provide “a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”
Actual Reduction to Practice
	Zero embodiments of the claimed invention lacking an XTEN motif selected from one or more of SEQ ID NOs: 31-60 were reduced to practice. This suggests that the invention discovered and disclosed by the Applicants is defined by the presence of such sequences, but does not reasonably extend to embodiments lacking such sequences.
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus (see, e.g., MPEP § 2163(II)(3)(a), MPEP §2163.03(V)). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In this case, the claims encompass an infinite number of FIX-XTEN fusion constructs, but only a limited number comprising explicitly identified sequences were reduced to practice.  Zero structure/function relationships were disclosed or taught that may be reasonably extended to all possible “XTEN” sequences, such that all possible XTEN sequences satisfying the functional limitation of claim 1 could be identified, a priori.
Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated that the disclosure of zero chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618. Similarly, the disclosure of zero examples of the claimed invention lacking any one of instant SEQ ID NOs: 31-60 do not provide sufficient disclosure to satisfy the written description requirement for the instantly claimed genus, which appears to encompass an infinite number of unknown and undisclosed sequences.
Identifying characteristics of the genus
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
	Zero structure/function relationships were disclosed or discussed in sufficient detail to permit an artisan to identify, a priori, “XTEN” sequences capable of satisfying the functional limitation recited at instant claim 1.
	A basic question is simply, “what is an XTEN sequence?”  Presumably, an XTEN polypeptide sequence may comprise linear or branched sequences, may comprise natural or non-natural amino acids (see, e.g., Spec. filed 1/19/2021 at ¶¶[0086]-[0089]), including D and L optical isomers, as well as peptidomimetics, and the sequence may be interrupted by non-amino acids (see, e.g., Spec. filed 1/19/2021 at ¶¶[0086]-[0089]).  Therefore, the structure of an “XTEN” is vast and highly varied because there are over 500 naturally-occurring amino acids (see, e.g., Wagner et al., Angew. Chem. Int. Ed. Engl., vol. 22:816-828 (1983); hereafter “Wagner”; at title, abs), the field of peptidomimetics encompasses thousands of species (see review by Vasudev et al., Structural Chemistry of Peptides Containing Backbone Expanded Amino Acid Residues: Conformational Features of β, γ, and Hybrid Peptides, Chem. Rev., vol 111(2):657-687 (2011); hereafter “Vasudev”; passim), and such “XTEN” polypeptides presumably include branched sequences having 2, 3, 4, 500, or more “branches” (i.e., dendrimeric structures, potentially microspheres, etc.) (see, e.g., Spec. filed 1/19/2021 at ¶¶[0086]-[0089]).  Accordingly, the description set forth in the original specification appears to be a “laundry list” encompassing virtually any conceivable linear or non-linear sequence of natural, non-natural, or peptidomimetic-equivalent amino acids2.
	The Specification fairly identifies that an XTEN sequence may include sequences that yield particular results when analyzed by the “GOR” algorithm (see, e.g., Spec. filed 1/19/2021 at ¶¶[00157], [00529]).  However, the “GOR” algorithm is not defined in the instant specification; rather, the algorithm appears to be identified by reference to Salcedo et al (US 2003/0228309A1; "Antibodies that immunospecifically bind to TRAIL Receptors"; 2003; hereafter "Salcedo") (see, e.g., Spec. filed 1/19/2021 at ¶¶[00157], [00529]). However, Salcedo never mentions the “GOR algorithm” and the words "GOR" and “Osguthorpe” do not literally appear in Salcedo.  The Specification additionally attempts to define “GOR algorithm” by reference to Garnier et al. (Methods Enzymol. (1996), 266:540-553; hereafter "Garnier", cited in IDS filed 7/26/2021 as cite No. 153) (see, e.g., Spec. filed 1/19/2021 at ¶¶[00157], [00529]); but Garnier actually evidences that multiple “GOR algorithms” exist, including "GOR I", "GOR II", "GOR III", and “GOR IV” (see, e.g., Garnier at 543-544, 552).   It is unclear which exact algorithm the instant Specification refers to, which is critical since each algorithm yields a different prediction/output regarding sequences having particular levels of random coil formation" (see, e.g., Garnier at 553, discussing "chronic underprediction").  Accordingly, it is unclear how a generally unknown version of an undisclosed algorithm reasonably defines a clear, common structure shared by members of the “XTEN” genus at all, much less the members of such genus capable of also satisfying the functional limitation recited at instant claim 1.
	The Specification fairly identifies that an XTEN sequence may include sequences that yield particular results when analyzed by the “Chou-Fasman” algorithm (see, e.g., Spec. filed 1/19/2021 at ¶¶[00157]-[00158], [00529]).  However, Examiner notes that the “Chou-Fasman algorithm” is not explicitly defined or detailed in the instant specification. Rather, the “Chou-Fasman algorithm” is defined by reference to non-patent literature, namely Chou et al. (Biochem. 13:222-45 (1974); cited in IDS filed 7/26/2021 as cite No. 82; hereafter “Chou”) (see, e.g., Spec. filed 1/19/2021 at ¶¶[00157]-[00158], [00529]).  Chou identifies that the referenced algorithm has a substantial margin of error (see, e.g., Chou at 231, discussing accuracy, and noting the accuracy (%n) was 77%; see also id at 240, stating that Beta-sheet accuracy was 86%; see also id at 223 1st col; see also passim).  Furthermore, Chou states that the algorithm should not be “indiscriminately” applied to repetitive amino acid sequences (see, e.g., Chou at 229 col II to 230 col I; compare id. with Spec. filed 1/19/2021 at ¶¶[00151]-[00172], noting that XTENs can contain repetitive sequences ). Furthermore, it has been well-established in the art, that the Chou-Fasman algorithm is generally unreliable in predicting protein secondary structure (see, e.g., Valjakka et al., Unreliability of the Chou-Fasman parameters in predicting Protein Secondary Structure, Protein Engineering, vol 11(5):345-348 (1998); see, e.g., id. at title, abs, passim; hereafter "Valjakka"; cited in IDS filed 7/26/2021 as No. 273).  Accordingly, it is unclear how a generally unreliable algorithm with substantial margins of error reasonably defines a clear, common structure shared by members of the “XTEN” genus at all, much less the members of such genus capable of also satisfying the functional limitation recited at instant claim 1.
	The Specification fairly identifies that an XTEN sequence may include sequences that yield particular results when analyzed by the “TEPITOPE” algorithm (see, e.g., Spec. filed 1/19/2021 at ¶¶[0024], [00186], [00540]-[0543]).  However, Examiner notes that the TEPITOPE algorithm is not defined in the instant specification. Rather, the TEPITOPE algorithm is defined by reference to non-patent literature, namely Sturniolo et al. (Nat. Biotech. 17:555-561 (1999); cited in IDS filed 7/26/2021 as cite No. 486) (see, e.g., Spec. filed 1/19/2021 at ¶¶[0024], [00186], [00540]-[0543]).  However, Sturniolo does not describe the specific steps involved in the TEPITOPE algorithm nor the mathematical basis for each step of the algorithm, and therefore fails to reasonably identify how to implement such an algorithm. Furthermore, Sturniolo suggests that there are different versions of the TEPITOPE algorithm (see, e.g., Sturniolo at 561 at 1st col), and suggests that the "alpha version of TEPITOPE" was not freely available nor publicly accessible. Therefore, the references in the Specification to the TEPITOPE algorithm fail to identify how to use the algorithm or what version the Specification is actually referring to. Accordingly, it is unclear how a generally undefined version of an undisclosed algorithm reasonably defines a clear, common structure shared by members of the “XTEN” genus at all, much less the members of such genus capable of also satisfying the functional limitation recited at instant claim 1.
Accordingly, the disclosure fails to identify any common, structural features shared by all members of the “XTEN” genus that are capable of satisfying the functional limitation recited at instant claim 1.  
Predictability in the Art
	Although the level of skill in the art is high, the predictability in the molecular biology arts is low due to the complexity of biological systems and biophysical interactions of peptide sequences in various arrangements and conformations. Specifically, an artisan would not be able to predict, a priori, and in the absence of any guidance, the minimal, common structures required to identify fully functional “XTENs” as required to create fusion proteins capable of satisfying the functional limitation recited at instant claim 1.
This lack of structure/function correlation raises substantial issues regarding applicable prior art.  For example, it is unclear if the Unstructured Recombinant Proteins (URPS) taught and claimed by US 7,846,445 B2 qualify as “XTENs” (see, e.g., US’445 at claims 1-10); likewise it is unclear if the sequences disclosed by Alvarez et al. (Improving Protein Pharmacokinetics by Genetic Fusion to Simple Amino Acid Sequences, The Journal of Biological Chemistry, vol. 279(5):3375-3381 (2004); hereafter “Alvarez”; cited in IDS filed 7/26/2021 as cite No. 011) constitute “XTEN” sequences or not.  In view of such basic questions and concerns, an artisan could not reasonably conclude that the Applicant has provided an adequate written description sufficient to permit one of ordinary skill in the art to identify embodiments of the claimed invention or to determine whether or not they were infringing upon the Applicant's instant claims.  
Accordingly, in the absence of sufficient structure/function teachings, an artisan would not reasonably conclude that Applicant possessed the full scope of the broad and highly varied genus of compounds and methods as instantly claimed, because the novel portion of such fusion proteins (i.e., “XTENs” capable of satisfying the functional limitation of claim 1) are not a defined or art-recognized genus, and this novel portion of the claimed invention has not been structurally identified by the Applicant using clear language identifying exactly what structures are included or excluded by the term “XTEN” or by the functional limitation of claim 1.
Conclusion
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789). Likewise, in the instant case, the Applicants have claimed a broad and highly varied genus potentially encompassing >>>trillions of species, but have failed to identify any common structure/function sufficient to reasonably inform an artisan of the metes and bounds of the claim scope, such that the description evidences possession of the full scope of the claimed genera of methods as required by 35 USC 112, or to reasonably inform an artisan how to identify and distinguish among infringing methods and non-infringing methods since “XTEN” is not a structurally defined genus, but rather appears to be an abstract concept satisfied by an unknown number of sequences, which may be branched, non-natural, and highly varied.
Notably, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).   Likewise, in the absence of clear identification of whether or not prior art structures (e.g., such as those disclosed by US7846445B2, Alvarez, etc.) qualify as “XTENs” as claimed, “the inventor cannot lay claim to the subject matter” since the Specification fails to provide “a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”
In conclusion, for the reasons discussed above, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention, or that the description satisfied the requirements of 35 USC 112(a).
Accordingly, claims 1, 3, 7-8, and 14-18 are rejected.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 2008/0039341 A1 (Feb. 14, 2008).
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  “XTEN” has been reasonably interpreted to substantially overlap with prior art “URPs” as explained below. Additional teachings and interpretations are discussed below. 
Regarding instant claims 1, 3, and 7-8, US’341 teaches and discloses “unstructured recombinant polypeptides” that may be conjugated to heterologous proteins (see, e.g., US’341 at abs, claims 1-37), wherein the heterologous protein may include “effectors” such as Factor IX (see, e.g., US’341 at ¶[0214]). Regarding the overlapping scope of an “URP” and an “XTEN”, an “XTEN” has been reasonably interpreted to be any prior art sequence that is “non-naturally occurring”, has “low” secondary or tertiary structure “under physiologic conditions”, and is “substantially non-repetitive” (see, e.g., Spec. filed 1/19/2021 at ¶¶[00151]-[00172], passim), wherein the term “substantially non-repetitive” is described as requiring that “no three contiguous amino acids in the sequence are identical amino acid types unless the amino acid is serine, in which case no more than three contiguous amino acids are serine residues” (see, e.g., Spec. filed 1/19/2021 at ¶[00151]).  Here, the primary reference exemplifies “URPs” such as “rPEG_H288” (i.e., (GSGGEGGSGGSG)24) and “rPEG_J288” (i.e., (GSGGEG)48) (see, e.g., US’341 at ¶¶[0277], [0279]). Such sequences are understood to be “XTEN” sequences as presently claimed because they are reasonably inferred to be non-naturally occurring, have “low” secondary or tertiary structure, and are “substantially non-repetitive”.  Regarding instant claim 1 and the “wherein” clause, for purposes of the instant rejection, because the “wherein” clause does not correspond to a disclosed structure/function relationship, the “wherein” clause is reasonably understood to be fully satisfied by any prior art that satisfies the positively recited limitations set forth in the body of the claim.  Specifically, any sequence reasonably identifiable as an “XTEN” sequence over 200 amino acids in length fused to a FIX protein is reasonably understood to satisfy they wherein clause absent evidence to the contrary (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that suggests or makes optional but does not limit the claim to a particular structure; see also MPEP § 2111.02(II)).  Therefore, absent evidence to the contrary, the FIX-URP fusions of the prior art are understood to reasonably satisfy the “wherein” clause of instant claim 1.  Regarding claim 8, the scope of the primary reference is understood to overlap in scope with the instant claims.  For example, “rPEG_H288” (i.e., (GSGGEGGSGGSG)24) and “rPEG_J288” (i.e., (GSGGEG)48) (see, e.g., US’341 at ¶¶[0277], [0279]) each share 100% sequence identity over the “comparable length” of the subsequence “GG” with instant SEQ ID NO: 68 as set forth at instant Table 4.
The primary reference differs from the pending claims as follows: US’341 does not explicitly reduce to practice an FIX-URP fusion protein.
However, US’341 provides explicit guidance to make an FIX-URP fusion protein (see, e.g., US’341 at abs, claims, ¶[0214]).  Furthermore, US’341 provides motivation to make such a combination because of an expected and predicted advantage, namely US’341 explains that URPs can improve plasma half-life of a protein (see, e.g., US’341 at ¶¶[0009]-[0014], [0359]), claim 2, claims 4-5, and 27).  Therefore, an artisan would be motivated to practice such methods with FIX as suggested to predictably obtain a modified FIX variant having improved plasma half-life.  Regarding claim 3, US’341 identifies that the URP may be located N- or C-terminal to the modified protein (see, e.g., US’341 at ¶¶[0093], [0144], [0169], Fig. 1, claim 35).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The invention is the combination of prior art elements (e.g., FIX, URPs) according to known methods of forming fusion proteins as disclosed by US’341, wherein the combination would have predictably yielded an FIX-URP fusion protein that would desirably exhibit improved plasma half-life relative to unmodified FIX (see, e.g., MPEP §§ 2143(I)(A), (D), (G)).  Furthermore, each prior art element merely performs the same function in combination as it does separately. 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make and use a fusion protein by conjugating a known therapeutic protein (e.g., FIX) and a known half-life extension protein (e.g., an URP) to obtain a known and predicted result exactly as suggested by the prior art.
Accordingly, claims 1, 3, and 7-8 are rejected. 

Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0039341 A1 (Feb. 14, 2008) as applied to claims 1, 3, and 7-8 above, and further in view of US2006/0211621A1 (Sep. 21, 2006; hereafter “Knudsen”).
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  “XTEN” has been reasonably interpreted to substantially overlap with prior art “URPs” as explained below. Additional teachings and interpretations are discussed below. 
The teachings of the primary reference as applied to instant claims 1, 3, and 7-8 have been discussed in a preceding rejection, and those teachings are incorporated into the instant rejection.
The primary reference differs from instant claims 14-18 as follows: Although the primary reference renders FIX-fusion constructs obvious as explained above, the primary reference does not explicitly claim methods of using such constructs to treat FIX-related illnesses in patients as recited at instant claims 14-18.  However, such methods would have been obvious to those of ordinary skill in the art.
	Knudsen discloses that FIX was commercially available as BeneFix® circa 2006 (see, e.g., Knudsen at ¶¶[0081]-[0082], [0266]), and that such compositions can be used to treat bleeding, maintain haemostatis in a subject in need thereof, and specifically that such compounds could be used to treat haemophilia B either separately or when administered in combination (see, e.g., Knudsen at ¶¶[0092]-[0098], [0022]-[0024]; see esp., id. at ¶[0095]).  Knudsen discloses that FIX is known in the art for use in inducing the arrest of bleeding in haemophilia B patients, and is a functional equivalent for FVII in such applications (see, e.g., Knudsen at ¶[0095], see also, id at ¶[0022]).  In addition, Knudsen discloses that the “amount of treatment” depends upon the half-life of such materials (see, e.g., Knudsen at ¶¶[0006]; see also, id at ¶¶[0018]-[0022]).  Accordingly, the use of Factor IX peptides for the treatment and arrest of bleeding, or for the treatment of hemophilia B, is well-known, art-recognized, and routinely practiced.  Therefore, FIX was known and art-recognized for use in the treatment of haemophilia B patients and associated bleeding episodes.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The invention is the combination of prior art elements (e.g., FIX, URPs) according to known methods of forming fusion proteins as disclosed by US’341, and according to known methods of utilizing FIX as taught and disclosed by the secondary reference, wherein the combination would have predictably yielded an FIX-URP fusion protein that would desirably exhibit improved plasma half-life relative to unmodified FIX, and predictably treat hemophilia B and associated bleeding disorders  (see, e.g., MPEP §§ 2143(I)(A), (D), (G)).  Furthermore, each prior art element merely performs the same function in combination as it does separately. 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make and use a fusion protein by conjugating a known therapeutic protein (e.g., FIX) and a known half-life extension protein (e.g., an URP) to obtain a known and predicted result exactly as suggested by the prior art; wherein the obtained fusion protein is simply substituted into existing prior art methods of utilizing FIX and expected to yield the same results (i.e., treatment of the patient population).
Accordingly, claims 14-18 are rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[ODP Rejection 01]
Claims 1, 3, and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7846445 (Dec. 7, 2010). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  “XTEN” has been reasonably interpreted to substantially overlap with prior art “URPs” as explained below. Additional teachings and interpretations are discussed below. 
US’445 recites methods pertaining to fusion constructs, and therefore would render such fusion constructs obvious.  Regarding instant claims 1, 3, 7, and fusion constructs comprising FIX and an “XTEN”, US’445 discloses methods of making fusion proteins, wherein a Factor IX protein is fused, in any orientation, to an unstructured recombinant polypeptides (URPs) (see, e.g., US’445 at claims 1-7), including wherein the URP is over 200 amino acids in length (see, e.g., US’445 at claims 8-9).  The prior art “URP” is understood to substantially overlap in scope with the presently claimed, but indefinite, genus of “XTENs” for the following reasons: The interpretation of “XTEN” has been set forth above and is incorporated herein.  Specifically, an “XTEN” has been reasonably interpreted to be any prior art sequence that is “non-naturally occurring”, has “low” secondary or tertiary structure “under physiologic conditions”, and is “substantially non-repetitive” (see, e.g., Spec. filed 1/19/2021 at ¶¶[00151]-[00172], passim), wherein the term “substantially non-repetitive” is described as requiring that “no three contiguous amino acids in the sequence are identical amino acid types unless the amino acid is serine, in which case no more than three contiguous amino acids are serine residues” (see, e.g., Spec. filed 1/19/2021 at ¶[00151]).  Here, US’445 claims FIX-URP fusion proteins, wherein an “URP” may include sequences such as “rPEG_H288” (i.e., (GSGGEGGSGGSG)24) (see, e.g., US’445 at col 79 at Example at lines 5-20) and “rPEG_J288” (i.e., (GSGGEG)48) (see, e.g., US’445 at col 78 at Example at lines 1-20).  These are reasonably inferred to be non-naturally occurring, have “low” secondary or tertiary structure, and also to be “substantially non-repetitive”, and therefore are reasonably included in the instantly recited genus of “XTEN” sequences at instant claim 1.  Regarding instant claim 1 and the “wherein” clause, for purposes of the instant rejection, because the “wherein” clause does not correspond to a disclosed structure/function relationship, the “wherein” clause is reasonably understood to be fully satisfied by any prior art that satisfies the positively recited limitations set forth in the body of the claim.  Specifically, any sequence reasonably identifiable as an “XTEN” sequence over 200 amino acids in length fused to a FIX protein is reasonably understood to satisfy they wherein clause absent evidence to the contrary (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that suggests or makes optional but does not limit the claim to a particular structure; see also MPEP § 2111.02(II)). Regarding instant claim 3, US’445 discloses methods of making fusion proteins, wherein a Factor IX protein is fused, in any orientation, to an unstructured recombinant polypeptides (URPs) (see, e.g., US’445 at claims 1-7).  Accordingly, in view of US’445, an artisan would reasonably at once envisage both C- and N-terminally linked compounds.  Regarding instant claim 7, US’445 teaches an overlapping range, wherein the claimed fusion construct “has at least a 2-fold increase in apparent molecular weight” (see, e.g., MPEP § 2144.05(I), noting that overlapping ranges are prima facie obvious).  Regarding claim 8, the scope of US’445 is understood to overlap in scope with the instant claims.  For example, “rPEG_J288” (i.e., (GSGGEG)48) (see, e.g., US’445 at col 78 at Example at lines 1-20) is understood to fall within the claim scope of US’445, and it shares 100% sequence identity over the comparable length of the subsequence “GG” with instant SEQ ID NO: 68 as set forth at instant Table 4.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other, and instant claims 1, 3, and 7-8 are rejected.

[ODP Rejection 02]
Claims 1, 3, and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 16, 18-21 of U.S. Patent No. 8,492,530 (Jul. 23, 2013). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  “XTEN” has been reasonably interpreted to substantially overlap with prior art “URPs” as explained below. Additional teachings and interpretations are discussed below. 
The primary reference pertains to FIX-fusion constructs, wherein the fused portion (i.e., an “URP”) enhances the half-life and pharmacological properties of the FIX protein (see, e.g., primary reference at abs, claims).  Regarding instant claims 1, 3, 7-8, and fusion constructs comprising FIX and an “XTEN”, the primary reference discloses methods of making fusion proteins, wherein a Factor IX protein is fused, to an unstructured recombinant polypeptides (URPs) (see, e.g., US’530 at claims 1-11, 13, 16, and 18-21), including wherein the URP is fused in any orientation (compare instant claim 3 with US’530 at claim 2), wherein the URP is over 200 amino acids in length (compare instant claim 1 with US’530 at claim 2), and wherein the URP fusion exhibits “at least a 2-fold increase in apparent molecular weight” (compare instant claim 7 with US’530 at claim 4; see, e.g., MPEP § 2144.05(I), noting that overlapping ranges are prima facie obvious).  Regarding the overlapping scope of an “URP” and an “XTEN”, an “XTEN” has been reasonably interpreted to be any prior art sequence that is “non-naturally occurring”, has “low” secondary or tertiary structure “under physiologic conditions”, and is “substantially non-repetitive” (see, e.g., Spec. filed 1/19/2021 at ¶¶[00151]-[00172], passim), wherein the term “substantially non-repetitive” is described as requiring that “no three contiguous amino acids in the sequence are identical amino acid types unless the amino acid is serine, in which case no more than three contiguous amino acids are serine residues” (see, e.g., Spec. filed 1/19/2021 at ¶[00151]).  Here, the primary reference claims FIX-URP fusion constructs (see, e.g., US’530 at claims 1-11, 13, 16, and 18-21), and exemplifies that such “URPs” may include sequences such as “rPEG_H288” (i.e., (GSGGEGGSGGSG)24) and “rPEG_J288” (i.e., (GSGGEG)48) (see, e.g., US’530 at col 76 at lines 36-45, and col 77 at lines 45-56). Such sequences are understood to be “XTEN” sequences as presently claimed because they are reasonably inferred to be non-naturally occurring, have “low” secondary or tertiary structure, and are “substantially non-repetitive”.  Regarding instant claim 1 and the “wherein” clause, for purposes of the instant rejection, because the “wherein” clause does not correspond to a disclosed structure/function relationship, the “wherein” clause is reasonably understood to be fully satisfied by any prior art that satisfies the positively recited limitations set forth in the body of the claim.  Specifically, any sequence reasonably identifiable as an “XTEN” sequence over 200 amino acids in length fused to a FIX protein is reasonably understood to satisfy they wherein clause absent evidence to the contrary (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that suggests or makes optional but does not limit the claim to a particular structure; see also MPEP § 2111.02(II)).  Therefore, absent evidence to the contrary, the FIX-URP fusions of the prior art are understood to reasonably satisfy the “wherein” clause of instant claim 1.  Regarding claim 8, the scope of the primary reference is understood to overlap in scope with the instant claims.  For example, “rPEG_H288” (i.e., (GSGGEGGSGGSG)24) and “rPEG_J288” (i.e., (GSGGEG)48) (see, e.g., US’530 at col 76 at lines 36-45, and col 77 at lines 45-56) each share 100% sequence identity over the “comparable length” of the subsequence “GG” with instant SEQ ID NO: 68 as set forth at instant Table 4.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other, and instant claims 1, 3, and 7-8 are rejected.

[ODP Rejection 03]
Claims 1, 3, and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,938,331 B2 (Apr. 10, 2018). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  “XTEN” has been reasonably interpreted to substantially overlap with prior art “URPs” as explained below. Additional teachings and interpretations are discussed below. 
The primary reference pertains to FIX-fusion constructs, wherein the fused portion (i.e., an “URP”) enhances the half-life and pharmacological properties of the FIX protein (see, e.g., primary reference at abs, claims).  Regarding instant claims 1, 3, 7-8, and fusion constructs comprising FIX and an “XTEN”, the primary reference discloses methods of making fusion proteins, wherein a Factor IX protein is fused, to an unstructured recombinant polypeptides (URPs) (see, e.g., US’331 at claims 1-13), including wherein the URP is fused in any orientation (compare instant claim 3 with US’331 at claim 2), wherein the URP is over 200 amino acids in length (compare instant claim 1 with US’331 at claims 1, 4), and wherein the URP fusion exhibits “at least a 2-fold increase in apparent molecular weight” (compare instant claim 7 with US’331 at claim 1; see, e.g., MPEP § 2144.05(I), noting that overlapping ranges are prima facie obvious).  Regarding the overlapping scope of an “URP” and an “XTEN”, an “XTEN” has been reasonably interpreted to be any prior art sequence that is “non-naturally occurring”, has “low” secondary or tertiary structure “under physiologic conditions”, and is “substantially non-repetitive” (see, e.g., Spec. filed 1/19/2021 at ¶¶[00151]-[00172], passim), wherein the term “substantially non-repetitive” is described as requiring that “no three contiguous amino acids in the sequence are identical amino acid types unless the amino acid is serine, in which case no more than three contiguous amino acids are serine residues” (see, e.g., Spec. filed 1/19/2021 at ¶[00151]).  Here, the primary reference claims FIX-URP fusion constructs (see, e.g., US’331 at claim 12), and exemplifies that such “URPs” may include sequences such as “rPEG_H288” (i.e., (GSGGEGGSGGSG)24) and “rPEG_J288” (i.e., (GSGGEG)48) (see, e.g., US’331 at col 79 at lines 5-20, and col 80 at lines 15-26). Such sequences are understood to be “XTEN” sequences as presently claimed because they are reasonably inferred to be non-naturally occurring, have “low” secondary or tertiary structure, and are “substantially non-repetitive”.  Regarding instant claim 1 and the “wherein” clause, for purposes of the instant rejection, because the “wherein” clause does not correspond to a disclosed structure/function relationship, the “wherein” clause is reasonably understood to be fully satisfied by any prior art that satisfies the positively recited limitations set forth in the body of the claim.  Specifically, any sequence reasonably identifiable as an “XTEN” sequence over 200 amino acids in length fused to a FIX protein is reasonably understood to satisfy they wherein clause absent evidence to the contrary (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that suggests or makes optional but does not limit the claim to a particular structure; see also MPEP § 2111.02(II)).  Therefore, absent evidence to the contrary, the FIX-URP fusions of the prior art are understood to reasonably satisfy the “wherein” clause of instant claim 1.  Regarding claim 8, the scope of the primary reference is understood to overlap in scope with the instant claims.  For example, “rPEG_H288” (i.e., (GSGGEGGSGGSG)24) and “rPEG_J288” (i.e., (GSGGEG)48) (see, e.g., US’331 at col 79 at lines 5-20, and col 80 at lines 15-26) each share 100% sequence identity over the “comparable length” of the subsequence “GG” with instant SEQ ID NO: 68 as set forth at instant Table 4.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other, and instant claims 1, 3, and 7-8 are rejected.

[ODP Rejection 04]
Claims 1, 3, and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 26 of U.S. Patent No. 9,376,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below.  
Both claim sets at issue in the instant rejection are understood to substantially overlap in scope, including by the originally elected species of instant SEQ ID NO: 604. Regarding instant claims 1, 3, and 7-8, US’672 recite and claim FIX fusion proteins comprising a FIX polypeptide conjugated to an XTEN sequence, including the XTEN sequences of SEQ ID NOs: 36, 37, 38, 243, 265, 271, and 297 (each the same as instant sequences).  Accordingly, instant claims 1, 3, and 7-8 substantially and materially overlap in scope with claims 1-21 and 26 of US’672, including FIX conjugated to AE288 and AE864.
Therefore, although the claims at issue are not identical to those recited in US’672, they are not patentably distinct.

[ODP Rejection 05]
Claims 1, 3, 7-8, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 9,062,299 B2. Although the claims at issue are not identical, they are not patentably distinct from each.
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below. 
Regarding instant claims 1, 3, 7-8, and 14-18, US’299 is directed to methods requiring the existence and use of products, namely FIX fusion proteins comprising a FIX polypeptide conjugated to an XTEN sequence.  US’299 claims methods requiring FIX polypeptides conjugated to AE-motif containing XTEN sequences, including SEQ ID NO: 297 (same as instant SEQ ID NO: 297).  Claims 1-45 of US’299 read upon methods requiring FIX polypeptides conjugated to AE864, which is SEQ ID NO: 73 (see, e.g., US’299 at claims 1, 13-15).  AE864 is present in at least US’299 SEQ ID NOs: 688, 708, 716, 724, and 732, and AE864 fully comprises the smaller sequence of AE288, which is SEQ ID NO: 65 of US’299.  Accordingly, the instant claims (which are all satisfied by FIX conjugated to XTEN AE864) substantially and materially overlap in scope with claims 1-45 of US’299, which also read upon, recite, and claim methods utilizing numerous embodiments wherein FIX is conjugated to XTEN AE864. In view of the methods, an artisan would at once envisage the instantly claimed products and methods.  Because the prior art teaches and discloses XTEN sequences comprising AE864, it is reasonably understood that such compounds necessarily and inherently satisfy all “wherein” clauses.
Therefore, although the claims at issue are not identical to those recited in US’299, they are not patentably distinct.

[ODP Rejection 06]
Claims 1, 3, 7-8, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-13, 16-21, and 31-37 of U.S. Patent No. 9,371,369 B2 (Jun. 21, 2016). Although the claims at issue are not identical, they are not patentably distinct from each.
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below. 
Regarding instant claims 1, 3, 7-8, and 14-18, the primary reference is directed to XTEN sequences, fusion proteins comprising XTEN sequences and FIX, and methods of using such fusion products (see, e.g., US’369 at claims 1-7, 11-13, 16-21, and 31-37).  Regarding instant claims 1, 3, and 7-8, US’369 discloses and claims XTEN sequences, including AE864 (SEQ ID NOs: 213, 769, 774, 795) (see, e.g., US’369 at claim 1), conjugated to FIX to form fusion proteins (see, e.g., US’369 at claim 7, 11, and 16), wherein an artisan would envisage the arrangement in C-/or N-terminal orientation (see, e.g., US’369 at claims 1-7, 11-13, 16-21, and 31-37, Figs. 41A, 42, 44, Example 58 at col 215, Example 61 at col 216, Examples 63-64 at col 217).  Because the prior art teaches and discloses XTEN sequences comprising AE864, it is reasonably understood that such compounds necessarily and inherently satisfy all “wherein” clauses. Regarding claims 14-18, US’369 explicitly teaches and claims methods of treating hemophilia B among other coagulopathies by administering compounds as claimed (see, e.g., US’369 at claims 21 and 31-37).
Therefore, although the claims at issue are not identical to those recited in the primary reference, they are not patentably distinct.

[ODP Rejection 07]
Claims 1, 3, 7-8, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-13, 16-21, and 31-37 of U.S. Patent No. 9,926,351 B2 (Mar. 27, 2018). Although the claims at issue are not identical, they are not patentably distinct from each.
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below. 
Regarding instant claims 1, 3, 7-8, and 14-18, the primary reference is directed to XTEN sequences, fusion proteins comprising XTEN sequences and FIX, and methods of using such fusion products (see, e.g., US’351 at claims 1-7, 12-13, 16-21, and 31-37).  Regarding instant claims 1, 3, and 7-8, US’351 discloses and claims XTEN sequences (see, e.g., US’351 at claims 1-7, 12-13, 16), conjugated to FIX to form fusion proteins (see, e.g., US’351 at claim 7, 12-13, 16), wherein an artisan would envisage the arrangement in C-/or N-terminal orientation (see, e.g., US’351 at claims 1-7, 12-13, 16-21, and 31-37, Figs. 41A, 42, 44, Examples 58, 61, and 63-64).  Because the prior art teaches and discloses XTEN sequences, it is reasonably understood that such compounds necessarily and inherently satisfy all “wherein” clauses. Regarding claims 14-18, US’351 explicitly teaches and claims methods of treating hemophilia B among other coagulopathies by administering compounds as claimed (see, e.g., US’351 at claims 21 and 31-37).
Therefore, although the claims at issue are not identical to those recited in the primary reference, they are not patentably distinct.

[ODP Rejection 08]
Claim 1, 14-18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 and 27 of U.S. Patent No. 10,745,680 (Aug. 18, 2020). Although the claims at issue are not identical, they are not patentably distinct from each.
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below. 
Regarding instant claim 1, Claims 1-23 of US’680 are directed to fusion proteins comprising an FIX polypeptide fused to an XTEN sequence (see, e.g., US’680 at claims 1-23 and 27).  Regarding instant claims 14-18, US’680 explicitly claims a method of preventing, treating, ameliorating, or managing hemophilia B in a patient by administering the FIX-XTEN fusion protein (see, e.g., US’680 at claim 27). 
Therefore, although the claims at issue are not identical to those recited in the primary reference, they are not patentably distinct.

[ODP Rejection 09]
Claim 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 7 of U.S. Patent No. 11,008,561 (May 18, 2021). Although the claims at issue are not identical, they are not patentably distinct from each.
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below. 
Regarding instant claims 1 and 3, US’561 claims nucleic acid molecules that encode a fusion protein comprising an FIX moiety and an XTEN moiety (see, e.g., US’561 at claims 1 and 3-5), and therefore an artisan would at once envisage the encoded polypeptides referenced explicitly in such claims, and would also envisage the FIX and XTEN moieties in both the N-terminal or C-terminal orientations (see, e.g., US’561 at claims 7).
Therefore, although the claims at issue are not identical to those recited the primary reference, they are not patentably distinct.

[ODP Rejection 10]
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7846445 (Dec. 7, 2010) as applied to claims 1, 3, and 7-8 above, and further in view of in view of US2006/0211621A1 (Sep. 21, 2006; hereafter “Knudsen”)
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below. 
The teachings of the primary reference as applied to instant claims 1, 3, and 7-8 have been discussed in a preceding rejection, and those teachings are incorporated into the instant rejection.
The claims of the primary reference differ from the invention claimed at instant claims 14-18 as follows: Although the primary reference renders FIX-fusion constructs obvious as explained above, the primary reference does not explicitly claim methods of using such constructs to treat FIX-related illnesses in patients as recited at instant claims 14-18.  However, such methods would have been obvious to those of ordinary skill in the art.
	Knudsen discloses that FIX was commercially available as BeneFix® circa 2006 (see, e.g., Knudsen at ¶¶[0081]-[0082], [0266]), and that such compositions can be used to treat bleeding, maintain haemostatis in a subject in need thereof, and specifically that such compounds could be used to treat haemophilia B either separately or when administered in combination (see, e.g., Knudsen at ¶¶[0092]-[0098], [0022]-[0024]; see esp., id. at ¶[0095]).  Knudsen discloses that FIX is known in the art for use in inducing the arrest of bleeding in haemophilia B patients, and is a functional equivalent for FVII in such applications (see, e.g., Knudsen at ¶[0095], see also, id at ¶[0022]).  In addition, Knudsen discloses that the “amount of treatment” depends upon the half-life of such materials (see, e.g., Knudsen at ¶¶[0006]; see also, id at ¶¶[0018]-[0022]).  Accordingly, the use of Factor IX peptides for the treatment and arrest of bleeding, or for the treatment of hemophilia B, is well-known, art-recognized, and routinely practiced.  Therefore, FIX was known and art-recognized for use in the treatment of haemophilia B patients and associated bleeding episodes.
	Therefore, the claimed methods of administering FIX-fusion proteins to treat coagulopathies and bleeding episodes are obvious because the claims are directed to the combination of prior art elements (i.e., known FIX proteins, known URP proteins, known FIX-URP fusion proteins) according to known methods of treating haemophilia patients, wherein such combination would yield only the predicted and expected results, namely the successful treatment of haemophilia patients wherein the FIX-URP fusion constructs would exhibit pharmacological improvements as taught and claimed by the primary reference (see, e.g., MPEP § 2143(I)(A), (C), (D), and (G)).  Furthermore, each element (e.g., FIX, URP, FIX-URP fusion) would merely perform the same function in combination as it does separately.
Furthermore, there would be a reasonable expectation of success because Factor IX polypeptides are routinely used to treat hemophilia B and bleeding episodes, alone or in combination with FVII as identified by the prior art discussed above.  In addition, it is well-within the ordinary skill in the art to simply substitute FIX-URP in place of FIX in prior art methods of using FIX with a reasonable expectation of success.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other, and instant claims 14-18 are rejected.

[ODP Rejection 11]
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 16, 18-21 of U.S. Patent No. 8,492,530 (Jul. 23, 2013) as applied to claims 1, 3, and 7-8 above, and further in view of in view of US2006/0211621A1 (Sep. 21, 2006; hereafter “Knudsen”)
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below. 
The teachings of the primary reference as applied to instant claims 1, 3, and 7-8 have been discussed in a preceding rejection, and those teachings are incorporated into the instant rejection.
The claims of the primary reference differ from the invention claimed at instant claims 14-18 as follows: Although the primary reference renders FIX-fusion constructs obvious as explained above, the primary reference does not explicitly claim methods of using such constructs to treat FIX-related illnesses in patients as recited at instant claims 14-18.  However, such methods would have been obvious to those of ordinary skill in the art.
	Knudsen discloses that FIX was commercially available as BeneFix® circa 2006 (see, e.g., Knudsen at ¶¶[0081]-[0082], [0266]), and that such compositions can be used to treat bleeding, maintain haemostatis in a subject in need thereof, and specifically that such compounds could be used to treat haemophilia B (see, e.g., Knudsen at ¶¶[0092]-[0098], [0022]-[0024]; see esp., id. at ¶[0095]).  Knudsen discloses that FIX is known in the art for use in inducing the arrest of bleeding in haemophilia B patients, and is a functional equivalent for FVII in such applications (see, e.g., Knudsen at ¶[0095], see also, id at ¶[0022]).  In addition, Knudsen discloses that the “amount of treatment” depends upon the half-life of such materials (see, e.g., Knudsen at ¶¶[0006]; see also, id at ¶¶[0018]-[0022]).  Accordingly, the use of Factor IX peptides for the treatment and arrest of bleeding, or for the treatment of hemophilia B, is well-known, art-recognized, and routinely practiced.  Therefore, FIX was known and art-recognized for use in the treatment of haemophilia B patients and associated bleeding episodes.
	Therefore, the claimed methods of administering FIX-fusion proteins to treat coagulopathies and bleeding episodes are obvious because the claims are directed to the combination of prior art elements (i.e., known FIX proteins, known URP proteins, known FIX-URP fusion proteins) according to known methods of treating haemophilia patients, wherein such combination would yield only the predicted and expected results, namely the successful treatment of haemophilia patients wherein the FIX-URP fusion constructs would exhibit pharmacological improvements as taught and claimed by the primary reference (see, e.g., MPEP § 2143(I)(A), (C), (D), and (G)).  Furthermore, each element (e.g., FIX, URP, FIX-URP fusion) would merely perform the same function in combination as it does separately. Accordingly, using a prior art product for a prior art-recognized therapeutic application would be obvious.
Furthermore, there would be a reasonable expectation of success because Factor IX polypeptides are routinely used to treat hemophilia B and bleeding episodes, alone or in combination with FVII as identified by the prior art discussed above.  In addition, it is well-within the ordinary skill in the art to simply substitute FIX-URP in place of FIX in prior art methods of using FIX with a reasonable expectation of success.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other, and instant claims 14-18 are rejected.

[ODP Rejection 12]
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,938,331 B2 (Apr. 10, 2018) as applied to claims 1, 3, and 7-8 above, and further in view of in view of US2006/0211621A1 (Sep. 21, 2006; hereafter “Knudsen”)
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below. 
The teachings of the primary reference as applied to instant claims 1, 3, and 7-8 have been discussed in a preceding rejection, and those teachings are incorporated into the instant rejection.
The claims of the primary reference differ from the invention claimed at instant claims 14-18 as follows: Although the primary reference renders FIX-fusion constructs obvious as explained above, the primary reference does not explicitly claim methods of using such constructs to treat FIX-related illnesses in patients as recited at instant claims 14-18.  However, such methods would have been obvious to those of ordinary skill in the art.
	Knudsen discloses that FIX was commercially available as BeneFix® circa 2006 (see, e.g., Knudsen at ¶¶[0081]-[0082], [0266]), and that such compositions can be used to treat bleeding, maintain haemostatis in a subject in need thereof, and specifically that such compounds could be used to treat haemophilia B either separately or when administered in combination (see, e.g., Knudsen at ¶¶[0092]-[0098], [0022]-[0024]; see esp., id. at ¶[0095]).  Knudsen discloses that FIX is known in the art for use in inducing the arrest of bleeding in haemophilia B patients, and is a functional equivalent for FVII in such applications (see, e.g., Knudsen at ¶[0095], see also, id at ¶[0022]).  In addition, Knudsen discloses that the “amount of treatment” depends upon the half-life of such materials (see, e.g., Knudsen at ¶¶[0006]; see also, id at ¶¶[0018]-[0022]).  Accordingly, the use of Factor IX peptides for the treatment and arrest of bleeding, or for the treatment of hemophilia B, is well-known, art-recognized, and routinely practiced.  Therefore, FIX was known and art-recognized for use in the treatment of haemophilia B patients and associated bleeding episodes.
	Therefore, the claimed methods of administering FIX-fusion proteins to treat coagulopathies and bleeding episodes are obvious because the claims are directed to the combination of prior art elements (i.e., known FIX proteins, known URP proteins, known FIX-URP fusion proteins) according to known methods of treating haemophilia patients, wherein such combination would yield only the predicted and expected results, namely the successful treatment of haemophilia patients wherein the FIX-URP fusion constructs would exhibit pharmacological improvements as taught and claimed by the primary reference (see, e.g., MPEP § 2143(I)(A), (C), (D), and (G)).  Furthermore, each element (e.g., FIX, URP, FIX-URP fusion) would merely perform the same function in combination as it does separately.
Furthermore, there would be a reasonable expectation of success because Factor IX polypeptides are routinely used to treat hemophilia B and bleeding episodes, alone or in combination with FVII as identified by the prior art discussed above.  In addition, it is well-within the ordinary skill in the art to simply substitute FIX-URP in place of FIX in prior art methods of using FIX with a reasonable expectation of success.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other, and instant claims 14-18 are rejected.

[ODP Rejection 13]
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 26 of U.S. Patent No. 9,376,672 B2 as applied to claims 1, 3, and 7-8 above, and further in view of US2006/0211621A1 (Sep. 21, 2006; hereafter “Knudsen”)
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below.  
The teachings of the primary reference as applied to instant claims 1, 3, and 7-8 have been discussed in a preceding rejection, and those teachings are incorporated into the instant rejection.
The claims of the primary reference differ from the invention claimed at instant claims 14-18 as follows: Although the primary reference renders FIX-fusion constructs obvious as explained above, the primary reference does not explicitly claim methods of using such constructs to treat FIX-related illnesses in patients as recited at instant claims 14-18.  However, such methods would have been obvious to those of ordinary skill in the art.
	Knudsen discloses that FIX was commercially available as BeneFix® circa 2006 (see, e.g., Knudsen at ¶¶[0081]-[0082], [0266]), and that such compositions can be used to treat bleeding, maintain haemostatis in a subject in need thereof, and specifically that such compounds could be used to treat haemophilia B (see, e.g., Knudsen at ¶¶[0092]-[0098], [0022]-[0024]; see esp., id. at ¶[0095]).  Knudsen discloses that FIX is known in the art for use in inducing the arrest of bleeding in haemophilia B patients, and is a functional equivalent for FVII in such applications (see, e.g., Knudsen at ¶[0095], see also, id at ¶[0022]).  In addition, Knudsen discloses that the “amount of treatment” depends upon the half-life of such materials (see, e.g., Knudsen at ¶¶[0006]; see also, id at ¶¶[0018]-[0022]).  Accordingly, the use of Factor IX peptides for the treatment and arrest of bleeding, or for the treatment of hemophilia B, is well-known, art-recognized, and routinely practiced.  Therefore, FIX was known and art-recognized for use in the treatment of haemophilia B patients and associated bleeding episodes.
	Therefore, the claimed methods of administering FIX-fusion proteins to treat coagulopathies and bleeding episodes are obvious because the claims are directed to the combination of prior art elements (i.e., known FIX proteins, known XTEN proteins, known XTEN fusion constructs) according to known methods of treating haemophilia patients, wherein such combination would yield only the predicted and expected results, namely the successful treatment of haemophilia patients wherein the FIX-XTEN fusion constructs would exhibit pharmacological improvements as taught and claimed by the primary reference (see, e.g., MPEP § 2143(I)(A), (C), (D), and (G)).  Furthermore, each element (e.g., FIX, XTEN, FIX-XTEN fusion) would merely perform the same function in combination as it does separately. Accordingly, using a prior art product for a prior art-recognized therapeutic application would be obvious.
Furthermore, there would be a reasonable expectation of success because Factor IX polypeptides are routinely used to treat hemophilia B and bleeding episodes, alone or in combination with FVII as identified by the prior art discussed above.  In addition, it is well-within the ordinary skill in the art to simply substitute FIX-XTEN in place of FIX in prior art methods of using FIX with a reasonable expectation of success.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other, and instant claims 14-18 are rejected.

[ODP Rejection 14]
Claims 1, 3, 7-8, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 8,716,448 in view of US2006/0211621A1 (Sep. 21, 2006; hereafter “Knudsen”), and in further view of US2006/0040856A1 (Feb. 23, 2006; hereafter “DeFrees”).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below. 
Claims 1-36 of US8716448 are directed to FVII-XTEN fusion constructs, whereas claims 37-42 of US'448 are directed to methods of using such constructs to control or ameliorate bleeding episodes or hemophilia A or hemophilia B.  Notably, claims 38-42 of US‘448 explicitly equate exogenously administered Factor VII and Factor IX for treating bleeding episodes in hemophilia A or hemophilia B patients, and therefore an artisan would appreciate that FVII and FIX may be utilized for similar applications, namely the treatment of bleeding episodes (see, e.g., US’448 at claims 37-42).  Therefore, the general therapeutic utility of both FVII and FIX was known in the prior art.  Regarding XTEN sequences and the use of coagulation factors conjugated to XTEN sequences, US‘448 at claims 1-36 teach and disclose a human coagulation factor (i.e., human FVII) conjugated to an AE family XTEN sequence, namely "AE864" (compare US'448 at claims 1-36, SEQ ID NO: 36-38, 73, 645, 667 with instant claims 1-2, 19-25, and 27-36; also compare US'448 at SEQ ID NO: 73 “AE864" with instant SEQ ID NOs: 604, 612, 614, 616, and 618, noting that all sequences comprise “AE864”).  For clarity, it is noted that AE864 has the following sequence:
     > SEQID73   “AE864” GSPAGSPTSTEEGTSESATPESGPGTSTEPSEGSAPGSPAGSPTSTEEGTSTEPSEGSAPGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGSEPATSGSETPGSPAGSPTSTEEGTSESATPESGPGTSTEPSEGSAPGTSTEPSEGSAPGSPAGSPTSTEEGTSTEPSEGSAPGTSTEPSEGSAPGTSESATPESGPGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGTSTEPSEGSAPGTSTEPSEGSAPGTSESATPESGPGTSESATPESGPGSPAGSPTSTEEGTSESATPESGPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGSPAGSPTSTEEGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGTSESATPESGPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAPGTSESATPESGPGSPAGSPTSTEEGSPAGSPTSTEEGSPAGSPTSTEEGTSESATPESGPGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGTSESATPESGPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAPGSPAGSPTSTEEGTSESATPESGPGSEPATSGSETPGTSESATPESGPGSPAGSPTSTEEGSPAGSPTSTEEGTSTEPSEGSAPGTSESATPESGPGTSESATPESGPGTSESATPESGPGSEPATSGSETPGSEPATSGSETPGSPAGSPTSTEEGTSTEPSEGSAPGTSTEPSEGSAPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAP
Therefore, “AE864" of the primary reference shares 100% sequence identity with the XTEN portion of the elected species of instant SEQ ID NO: 604.  Because the primary reference teaches the same XTEN present in the elected species, it is reasonably inferred that the sequence of AE864 satisfies all “wherein” clauses in the present claims.  Critically, in view of US’448, an artisan would readily appreciate the advantage conveyed by an XTEN sequence (i.e., per US’448 at claim 26, it is understood that XTEN extends the terminal half-life of the coagulation factor), and would readily appreciate that the advantage conveyed was not specific to a particular therapeutic sequence.
	US‘448 differs from the instant claims because the instant claims are directed to a different coagulation factor conjugated to XTEN AE864, namely FIX instead of FVII.
	Knudsen discloses that both FVII and FIX are commercially available as NovoSeven® and BeneFix®, respectively (see, e.g., Knudsen at ¶¶[0081]-[0082], [0266]), and that both such compositions can be used to treat bleeding, maintain haemostatis in a subject in need thereof, and specifically that both can be used to treat haemophilia B either separately or when administered in combination (see, e.g., Knudsen at ¶¶[0092]-[0098], [0022]-[0024]; see esp., id. at ¶[0095]).  Knudsen discloses that FVII and FIX have different biochemical mechanisms, but are functional equivalents for inducing the arrest of bleeding in haemophilia B patients (see, e.g., Knudsen at ¶[0095], see also, id at ¶[0022]).  In addition, Knudsen discloses that the “amount of treatment” depends upon the half-life of such materials (see, e.g., Knudsen at ¶¶[0006]; see also, id at ¶¶[0018]-[0022]).  Accordingly, the use of Factor IX peptides for the treatment and arrest of bleeding, or for the treatment of hemophilia B, is well-known, art-recognized, and routinely practiced.  Therefore, FVII and FIX were functionally equivalent for the treatment of haemophilia B patients and associated bleeding episodes.
DeFrees discloses a specific way to improve hemophilia therapeutics.  Specifically, DeFrees is cited herein for disclosing that Factor IX is an “extremely valuable therapeutic peptide”, and that “there remains a need in the art for longer lasting Factor IX peptides with improved effectiveness and better pharmacokinetics” where the “Factor IX peptide with improved therapeutic pharmacokinetics that has a predictable, essentially homogenous, structure which can be readily reproduced over, and over again" (see, e.g., DeFrees at ¶[0013]).  Accordingly, there was a recognized need for an improved Factor IX having an increased half-life and improved pharmacokinetics.
Therefore, the instantly claimed invention is obvious in view of US8716448 and the prior art, because the claimed invention is the simple substitution of one coagulation factor protein (i.e., FIX) for another (i.e., FVII) in coagulation factor-XTEN fusion constructs, to predictably and expectedly yield FIX-XTEN compounds, which would be expected and predicted to be usable in the same methods claimed by US'448 for treating bleeding episodes and disorders, and wherein such compounds would be expected to predictably and expectedly extend the terminal half-life of FIX in therapeutic applications.  Furthermore, as evidenced by the tertiary reference, there was a clear art-recognized need for an improved Factor IX having an increased half-life and improved pharmacokinetics, and it would be obvious to solve this art-recognized problem using the same solution, i.e. XTEN as claimed in US'448.
Furthermore, there would be a reasonable expectation of success because Factor IX polypeptides are routinely used to treat hemophilia B and bleeding episodes, alone or in combination with FVII as identified by the prior art discussed above.  In addition, it is well-within the ordinary skill in the art to simply substitute FIX in place of FVII in FVII-XTEN constructs.
Therefore, although the claims at issue are not identical to those recited in US’448, they are not patentably distinct.

[ODP Rejection 15]
Claims 1, 3, and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 and 13-20 of U.S. Patent No. 8,673,860 B2 in view of US2006/0040856A1 (Feb. 23, 2006; hereafter “DeFrees”).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below. The elected species is understood to comprise the XTEN sequence of “AE864”.
US’860 reads upon and encompasses the genus of therapeutic proteins (“biologically active protein” or “BP”) conjugated to an XTEN moiety (see, e.g., US’860 at claims 1-8 and 13-20; see esp. id. at claim 7).  Regarding instant claims 1, 3, and 7-8, US’860 encompasses fusion proteins conjugated to at least XTENs of SEQ ID NO: 204 (“AE144”), 206 (”AE288”), 210 (“AE576”), and 213 (“AE864”) (see, e.g., US’860 at claims 1-7).  Therefore, US’860 claims the genus of at least therapeutic proteins conjugated to XTEN AE864. Because the primary reference teaches the same XTEN present in the elected species, it is reasonably inferred that the sequence of AE864 satisfies all “wherein” clauses in the present claims.  Notably, US’860 claims and clarifies the expected and predicted benefits of conjugating an XTEN to a BP at claims 4(b) and 5.  These benefits include enhancing pharmacokinetic properties such as half-life (see, e.g., US’860 at claims 4-5).
US’860 differs from the claimed invention as follows:  US’860 does not identify that the therapeutic protein (“biologically active protein” or “BP”) conjugated to an XTEN moiety such as AE864 is coagulation factor IX as instantly claimed, or explicitly claim methods of using a coagulation factor fusion protein.  Therefore, the issue is whether or not it would have been obvious to one of ordinary skill in the art to utilize a BP of FIX to arrive at the subgenus of FIX-XTEN fusion proteins.
DeFrees discloses a specific way to improve hemophilia therapeutics.  Specifically, DeFrees is cited herein for disclosing that Factor IX is an “extremely valuable therapeutic peptide”, and that “there remains a need in the art for longer lasting Factor IX peptides with improved effectiveness and better pharmacokinetics” where the “Factor IX peptide with improved therapeutic pharmacokinetics that has a predictable, essentially homogenous, structure which can be readily reproduced over, and over again" (see, e.g., DeFrees at ¶[0013]).  Accordingly, there was a recognized need for an improved Factor IX having an increased half-life and improved pharmacokinetics.
	Therefore, it would have been obvious in view of US’860 and the prior art to arrive at the instantly claimed invention, because the invention is the combination of XTEN as claimed by US’860 according to the claimed conjugation of XTEN to biologically active proteins as claimed by US’860, to predictably arrive at a BP-XTEN construct, wherein the BP is Factor IX as taught by Defrees.  Furthermore, an artisan would be motivated to address the need for a longer lasting FIX as identified by Defrees by conjugating FIX to XTEN as claimed by US’860, because US’860 reasonably claims that XTEN conjugation extends BP half-life.  Such a combination would yield only predictable results, namely a FIX-XTEN fusion protein predicted to have enhanced properties.
	Furthermore, there would be a reasonable expectation of success because US’860 is presumed fully enabled, and it is well-within the ordinary skill in the art to make and use a fusion protein. 
Therefore, although the claims at issue are not identical to those recited in US’860, they are not patentably distinct in view of the prior art.

[ODP Rejection 16]
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 and 13-20 of U.S. Patent No. 8,673,860 B2 in view of US2006/0040856A1 (Feb. 23, 2006; hereafter “DeFrees”) as applied to claims 1, 3, and 7-8 above, and further in view of US2006/0211621A1 (Sep. 21, 2006; hereafter “Knudsen”).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional teachings and interpretations are discussed below. The elected species is understood to comprise the XTEN sequence of “AE864”.
The teachings of the primary reference as applied to instant claims 1, 3, and 7-8 have been discussed in a preceding rejection, and those teachings are incorporated into the instant rejection.
The claims of the primary reference differ from the invention claimed at instant claims 14-18 as follows: Although the primary reference renders FIX-fusion constructs obvious as explained above, the primary reference does not explicitly claim methods of using such constructs to treat FIX-related illnesses in patients as recited at instant claims 14-18.  However, such methods would have been obvious to those of ordinary skill in the art.
	Knudsen discloses that FIX was commercially available as BeneFix® circa 2006 (see, e.g., Knudsen at ¶¶[0081]-[0082], [0266]), and that such compositions can be used to treat bleeding, maintain haemostatis in a subject in need thereof, and specifically that such compounds could be used to treat haemophilia B (see, e.g., Knudsen at ¶¶[0092]-[0098], [0022]-[0024]; see esp., id. at ¶[0095]).  Knudsen discloses that FIX is known in the art for use in inducing the arrest of bleeding in haemophilia B patients, and is a functional equivalent for FVII in such applications (see, e.g., Knudsen at ¶[0095], see also, id at ¶[0022]).  In addition, Knudsen discloses that the “amount of treatment” depends upon the half-life of such materials (see, e.g., Knudsen at ¶¶[0006]; see also, id at ¶¶[0018]-[0022]).  Accordingly, the use of Factor IX peptides for the treatment and arrest of bleeding, or for the treatment of hemophilia B, is well-known, art-recognized, and routinely practiced.  Therefore, FIX was known and art-recognized for use in the treatment of haemophilia B patients and associated bleeding episodes.
	Therefore, the claimed methods of administering FIX-fusion proteins to treat coagulopathies and bleeding episodes are obvious because the claims are directed to the combination of prior art elements (i.e., known FIX proteins, known XTEN proteins, known XTEN fusion constructs) according to known methods of treating haemophilia patients, wherein such combination would yield only the predicted and expected results, namely the successful treatment of haemophilia patients wherein the FIX-XTEN fusion constructs would exhibit pharmacological improvements as taught and claimed by the primary reference (see, e.g., MPEP § 2143(I)(A), (C), (D), and (G)).  Furthermore, each element (e.g., FIX, XTEN, FIX-XTEN fusion) would merely perform the same function in combination as it does separately. Accordingly, using a prior art product for a prior art-recognized therapeutic application would be obvious.
Furthermore, there would be a reasonable expectation of success because Factor IX polypeptides are routinely used to treat hemophilia B and bleeding episodes, alone or in combination with FVII as identified by the prior art discussed above.  In addition, it is well-within the ordinary skill in the art to simply substitute FIX-XTEN in place of FIX in prior art methods of using FIX with a reasonable expectation of success.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other, and instant claims 14-18 are rejected.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US10584147 (Mar. 10, 2020) identifies a common assignee and is directed to polynucleotides encoding fusion proteins that may comprise FIX and XTEN sequences (see, e.g., US’147 at claims 1, 6, and 9).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
    

    
        1 Cited in IDS filed 7/26/2021 as Cite No. 11. 
        2 See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species).